USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#: .

DATE FILED: 3/// 2070

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

      

 

MIRIAM SNYDER,

Plaintiff,
1:18—cv—08238(ALC)
—against—

ROBERT G. ALLEN, MICHAEL SAVINO, ORDER
TEACHERS FEDERAL CREDIT UNION,
and CHRISTINE LOBASSO/SULLIVAN,

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

INTRODUCTION

Plaintiff Miriam Snyder (“Plaintiff”), who is proceeding pro se, brings suit against
Defendants Robert G. Allen, Michael Savino, Teachers Federal Credit Union (““TFCU”), and
Christine Lobasso/Sullivan, (collectively, the “Defendants”). Plaintiff alleges claims against all
the Defendants pursuant to: Section 1983 deprivation of constitutional rights and privileges (first
count), Fair Debt Collection Practices Act (““FDCPA”) 15 U.S.C. § 1692 (fourth count), General
Business Law §§ 349, 380-B, 399-P (fifth count), Conspiracy to interfere with civil rights, 42
U.S.C. § 1985 (seventh count), 18 U.S.C. 241 Conspiracy (eight count), and the Americans with
Disabilities Act (ninth count), She additionally asserts Defendants Robert G. Allen, Michael
Savino and the TFCU (collectively, the TFCU Defendants), willfully (second count) and
negligently (third count) violated the Fair Credit Reporting Act 15 U.S.C. § 1681 and Defendant
Sullivan violated the N.Y. Judiciary Law § 487. For the reasons set forth below, the Defendants’

motions are GRANTED.

COPIES MAILED

 

 
BACKGROUND!
I. Factual Background

Plaintiff is a resident of the Bronx, New York. In January of 2018, Plaintiff visited Major
World and leased a Chrysler 300, See Pl.’s Ex. 13 at 2. In the application, Plaintiff signed a
document which states “[y]ou authorize the Credit Union to obtain credit reports in connection
with this application for credit and for any update, increase, renewal, extension, or collection of
the credit received.” TFCU Defs.’ Ex. B. On February 5, 2018, Plaintiff signed a document
entitled “Attestation of Cancelled Lease of the 2018 Challenger Dodge due to Dealership Car
Lease Defects and Omissions and Return of Miriam Snyder’s Chrysler 200.” Pl.’s Ex. 13A.

A few months later, in June of 2018, Plaintiff obtained her consumer credit report from
Trans Union, which included an inquiry dated January 31, 2018 from the TFCU Defendants.
Compl. P 29, 33. Plaintiff alleges she did not permit the TFCU Defendants to obtain her credit
report and that she does not have a relationship with TFCU Defendants. Jd. [P 30. On June 22,
2018, Plaintiff sent the TFCU Defendants a dispute letter, seeking to determine their purpose in
running her report. Jd. P 31. Shortly thereafter, on July 5, 2018, Plaintiff sent the TFCU
Defendants a notice, informing the TFCU Defendants of her intent to pursue litigation. Jd. P 36.
Defendant Sullivan responded to the July 5, 2018 letter on July 17, 2018, indicating that her law
firm represented that TFCU Defendants. Pl.’s Ex. 13. The letter stated “TFCU has committed no
violation of the Fair Credit Reporting Act with respect to [Plaintiff's] credit report” as the
“TFCU had a permissible purpose to make an inquiry” and the it “had express authorization as

set forth in [Plaintiff's] application.” Jd. Defendant Sullivan signed said letter with the name

 

! Unless otherwise indicated, the following facts are drawn from Plaintiff's Complaint and are taken as true for the
purposes of these motions to dismiss.

 

 
“Christine Sullivan.” Jd. Subsequently, Plaintiff searched for the name “Christine Sullivan” in
the NYS Attorney registration records but did not find an attorney with such a name. Jd. P37.

On or about July 24, 2018, Plaintiff called Defendant Sullivan and left a voicemail,
informing her that she believed Defendant Sullivan was impersonating an attorney. /d. P38.
Defendant Sullivan responded to said voicemail and informed Plaintiff that the surname included
in her registration records was “Lobasso” and her law license number is 2955839. Id. P 38.

Il. Procedural Background |

Plaintiff filed a complaint on September 10, 2018. On October 24, 2018, the Court
entered an Order denying Plaintiffs request for immediate injunctive and declaratory relief; the
Court further instructed the Clerk of the Court to effect service on the Defendants. See ECF No.
10. On February 11, 2019, the Court set a briefing schedule, which required Defendants to file
motions to dismiss by March 11, 2019, Plaintiff's opposition(s) by May 10, 2019, and
Defendants’ replies by May 24, 2019. See ECF No. 27, Although Defendants filed motions to
dismiss on March 11, 2019, see ECF 30, 36, and served said motions on Plaintiff that same day,
see ECF Nos. 34-35, Plaintiff failed to meet her May 10, 2019 deadline. On June 5, 2019, the
Court accordingly issued an Order notifying Plaintiff that if she did not submit responses to
Defendants’ motions by July 5, 2019, the Court would decide the motions to dismiss on the
merits without Plaintiffs response. See ECF No. 44. Plaintiff then requested time extensions,
and Plaintiff’s opposition briefs were ultimately due on December 4, 2019. See ECF No. 50.
However, Plaintiff only filed an opposition to Defendant Sullivan’s motion on December 6,

2019. See ECF No. 52.

 

 
LEGAL STANDARD

When considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6), a
court should “draw all reasonable inferences in [the plaintiff's] favor, assume all well-pleaded
factual allegations to be true, and determine whether they plausibly give rise to an entitlement to
relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks
omitted). Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The Court’s function on a motion to dismiss is “not to weigh the evidence that might be
presented at a trial but merely to determine whether the complaint itself is legally sufficient.”
Goldman vy, Belden, 754 F.2d 1059, 1067 (2d Cir. 1985). The Court should not dismiss the
complaint if the plaintiff has stated “enough facts to state a claim to relief that is plausible on its
face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Igbal, 556 U.S. at 678. Moreover, “the tenet that a court must accept
a complaint’s allegations as true is inapplicable to threadbare recitals of a cause of action’s
elements, supported by mere conclusory statements.” Jd. 663.

DISCUSSION

As a preliminary matter, in light of the fact that Plaintiff is pro se, the Court will liberally
construe her pleadings and filings. See Ahlers v. Rabinowitz, 684 F.3d 53, 60 (2d Cir. 2012)

(“A document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

 
lawyers.’”) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)); see also O'Neal y. Spota, 744
F, App’x 35, 36 (2d Cir. 2018) (“[W]e liberally construe pleadings and briefs submitted
by pro se litigants, reading such submissions to raise the strongest arguments they suggest.”’)
(quoting McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir. 2017)). Accordingly,
the Court construes Plaintiff’s opposition to Defendant Sullivan’s motion as an opposition brief
against the TFCU Defendants as well.

However, the liberal pleading standard afforded to pro se litigants does not apply to new
causes of actions that are raised for the first in an opposition brief. See Davila v. Lang, 343 F.
Supp. 3d 254, 267 (S.D.N.Y. 2018) (“A pro se plaintiff may not raise “entirely new” causes of
action for the first time in his opposition papers, but the Court may consider new claims
appearing for the first time in briefing if “the claims could have been asserted based on the facts
alleged in the complaint.”) (quoting Viad-Berindan v. MTA New York City Transit, No. 14-cv-
675, 2014 WL 6982929, at *5 (S.D.N.Y. 2014)). Here the Court finds Plaintiffs claims
concerning the TFCU Defendant’s alleged violations of their membership requirements is an
entirely new claim that could not have been asserted based on the factual allegations in
Plaintiff's Complaint, Accordingly, the Court will not address these contentions.

I, Claims Against TFCU Defendants |
a. FCRA Claims

The “BORA provides a private right of action against businesses that use consumer
reports but fail to comply’ with a duty imposed by the Act.” Wilson v. Corelogic SafeRent, LLC,
No. 14-CV-2477, 2017 WL 4357568, at *3 (S.D.N.Y. Sept. 29, 2017) (quoting Safeco Ins. Co. of
Am. v. Burr, 551 U.S. 47, 52 (2007)). “To state a claim for civil liability based on Section 1681b,

a plaintiff must allege both that the defendant used or obtained the plaintif? s credit report for an

 
impermissible purpose, and that the violation was willful or negligent.” Perl v. Am. Express,
Nos, 12—CV—4380, 12-CV—4796, 2012 WL 2711270, at *2 (S.D.N.Y. July 9, 2012); see'also 15
U.S.C. §§ 1681n, 16810. Under Section § 1681b(a), a “consumer reporting agency may furnish a
consumer report” when it has reason to believe the person requesting such a report “intends to
use the information in connection with a credit transaction involving the consumer on whom the
information is to be furnished. . .” 15 U.S.C. § 1681b(a)(3)(A); see also Braun v. United
Recovery Sys., LP, 14 F. Supp. 3d 159, 166 (S.D.N.Y. 2014).

Here, Plaintiff alleges the TFCU Defendants impermissibly obtained her consumer credit
report. In particular, Plaintiff claims that the TF CU Defendants were not parties to the auto lease
contract, which she alleges was fraudulent. Plaintiff further alleges she did not enter into any
agreements with TFCU. However, as indicated in the fully executed auto lease application,
Plaintiff application states, “[y]ou authorize the Credit Union to obtain credit reports in
connection with this application for credit and for any update, increase, renewal, extension, or
collection of the credit received.” TFCU Defs.’ Ex. B.? Because Plaintiff expressly consented to
the TFCU Defendants obtaining her report and the purpose of obtaining that report was “in
connection with a credit transaction involving the consumer,” Plaintiff has not plausibly alleged
the TFCU Defendants violated the FCRA. See 15 U.S.C. § 1681b(a)(3)(A). Accordingly,
Plaintiff's FCRA claims are dismissed.

Il. | Claims Against All Defendants

a. § 1983 Claims

 

2 Since Plaintiff references the auto lease application in her Complaint and Exhibit, the Court may consider the
application. See Fed. R. Civ. P. 10(c) (“A statement in a pleading may be adopted by reference elsewhere in the
same pleading or in any other pleading or motion.”)

 

 
“To state a claim under § 1983, a plaintiff must allege that (1) the challenged conduct
was attributable at least in part to a person who was acting under color of state law; and (2) the
conduct deprived the plaintiff of a right guaranteed under the Constitution of the United
States.” Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999); see also Spear v. Town of West
Hartford, 954 F.2d 63, 68 (2d Cir.1992). A complaint under § 1983 “must contain specific
allegations of fact which indicate a deprivation of constitutional rights; allegations which are
nothing more than broad, simple, and conclusory statements are insufficient to state
a claim under § 1983.” Alfaro Motors, Inc. v. Ward, 814 F.2d 883, 887 (2d Cir. 1987) (citations
omitted). Here, Plaintiff asserts the Defendants deprived her of her constitutional rights under the
First, Fifth and Fourteenth Amendments. However, Plaintiff does not allege the Defendants were
acting under the color of state law. Plaintiff's first cause of action therefore is dismissed. See
Ciambriello v. Cty. of Nassau, 292 F.3d 307, 323 (2d Cir, 2002) (citing Spear, 954 F.2d at 68)
(“In order to state a claim under § 1983, a plaintiff must allege that he was injured by either
a state actor or a private party acting under color of state law.”).

b. FDCPA Claims

Under the FDCPA, “[a] debt collector may not use any false, deceptive, or misleading
representation or means in connection with the collection of any debt.” 15 U.S. Code § 1692e;
see also Foti v. NCO Fin. Sys., Inc., 424 E, Supp. 2d 643, 653 (S.D.N.Y. 2006) (citations
omitted) (“The FDCPA establishes a civil cause of action against ‘any debt collector who fails to
comply with any provision of this subchapter with respect to any person.’”). The FDCPA states
“debt collector? means any person ... who regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6). The

 

 
term expressly “does not include... any officer or employee of a creditor while, in the name of
the creditor, collecting debts for such creditor.” Jd.

In this case, Plaintiff fails to allege sufficient facts to demonstrate the Defendants are debt
collectors. Instead she makes conclusory statements, defining TFCU Defendants as debt
collectors and claims the Defendant Sullivan is vicariously liable for their violations. See e.g.,
Compl. P 84 (“Defendants are working as debt collectors”). However, even if Plaintiff's claims
were not conclusory, Plaintiffs FDCPA claims would otherwise fail because creditors, are
excluded from the FDCPA pursuant to 15 U.S.C. § 1692a(6)(A). See Rutty v. Krimko, 789 F.
App’x 916, 917 (2d Cir. 2020) (citations omitted) (“Thus, creditors—entities that ‘purchase a
debt and then try to collect it’—are not debt collectors within the meaning of the statute because
they seek to collect a debt that they own.”). Accordingly, because the TFCU Defendants are not
debt collectors as defined by the FDCPA, these claims must be dismissed as to all defendants.

c. New York General Business Law Claims
i. Fraud Claims

Section 349 of New York General Business Law makes unlawful “Tdjeceptive acts or
practices in the conduct of any business, trade or commerce or in the furnishing of any service in
this state.” N.Y. Gen. Bus. Law. § 349(a). “To maintain a cause of action under § 349, a plaintiff
must show: (1) that the defendant's conduct is ‘consumer-oriented’; (2) that the defendant is
engaged in a ‘deceptive act or practice’; and (3) that the plaintiff was injured by this practice.”
Wilson v. Nw. Mut. Ins. Co., 625 F.3d 54, 64 (2d Cir. 2010). Additionally, pursuant to Federal
Rule of Civil Procedure 9(b), “a party must state with particularity the circumstances constituting
fraud or mistake.” Fed. R. Civ. P. 9(b). To comply with Rule 9(b), a complaint alleging

consumer fraud under New York law must: “(1) specify the statements that the plaintiff contends

 
were fraudulent, (2) identify the speaker, (3) state where and when the statements were made,
and (4) explain why the statements were fraudulent.” Lerner v. Fleet Bank, N.A., 459 F.3d 273,
290 (2d Cir. 2006) (quoting Mills v. Polar Molecular Corp., 12 F.3d 1170, 1175 (2d Cir. 1993)).
“A statement is ‘fraudulent’ if it was falsely made, or caused to be made, with the intent to
deceive.” United States v. Sabbeth, 262 F.3d 207, 217 (2d Cir. 2001) (citations omitted).

Here, Plaintiff's fraud claims do not satisfy the heightened pleading standard imposed by
Rule 9(b). In fact, in numerous instances Plaintiff makes conclusory assertions of
misrepresentations without identifying specific statements that were fraudulent. See e.g., Compl.
P 105 (“Defendants violated § 349 of the New York General Business Law by using deceptive
documents, acts and practices in the conduct of their business”). Similarly, in other instances
Plaintiff fails to explain how the Defendants’ conduct and practices were fraudulent. See e.g.,
Compl. P 108 (“Defendants have fraudulently inquired and obtained the Plaintiff's credit
report.”). To the extent that Plaintiff claims Defendants engaged in fraud because Plaintiff did
not provide them permission or enter into a contract with Defendants, such claims must be
dismissed because they are expressly refuted by Plaintiffs’ fully executed application for the auto
lease, See Defs.’ Ex. B.

ii. New York Fair Credit Reporting Act (“NYFCRA”) Claims

Similar to the FCRA, the NYFRCA penalizes “any person who knowingly and willfully
obtains information concerning a consumer from a consumer reporting agency under false
pretenses. . .” N.Y. Gen. Bus. L. § 380-0. Under § 380-b(b), a consumer report may be obtained
for “in connection with an application ... for credit.” N.Y. Gen. Bus. L. § 380-b(b). However,
before doing so, the applicant must “first [be] informed in writing or in the same manner in

which the application is made that (i) a consumer report may be requested in connection with

 

 
such application, and (ii) the applicant upon request will be informed whether or not a consumer
report was requested, and if such report was requested, informed of the name and address of the
consumer reporting agency that furnished the report.” Jd. “Generally, courts have interpreted the
federal and New York statutes similarly.” Stonehart v. Rosenthal, No, 01 CIV. 651 (SAS), 2001
WL 910771, at *7 (S.D.N.Y. Aug. 13, 2001) (citing See Ali v. Vikar Mgmt. Ltd., 994 F.Supp. 492
(S.D.N.Y.1998)). Consequently, the Court’s analysis of Plaintiff's FCRA claims are applicable
to those arising under the NYFCRA and as such, the NYCRA claims must be dismissed.?
d ADA Claim

To establish a violation of the ADA, a plaintiff must prove, “(1) that [s]he is a ‘qualified
individual’ with a disability; (2) that [s]he was excluded from participation in a public entity’s
services, programs or activities or was otherwise discriminated against by a public entity; and (3)
that such exclusion or discrimination was due to h[er] disability.” Mary Jo C. v. New York State
& Local Ret. Sys., 707 F.3d 144, 153 (2d Cir. 2013). A private suit for money damages under
the ADA may only be maintained against a state if the plaintiff can establish that the violation
was motivated by either “discriminatory animus or ill will due to disability.” Garcia v. SU.N.Y.
Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 115 (2d Cir. 2001). Here, Plaintiff's claims fail to
adequately allege that she is a qualified individual with a disability. In fact, her Complaint
simply states she “is a retired educator who was injured on the job,” without specifying her
disability. Compl. P 149. However, even if Plaintiff plausibly alleged, she is a qualified

individual with a disability, her claim would otherwise fail because she has not plausibly alleged

 

3 Even if Plaintiff had plausibly alleged claims under the FCRA, Plaintiffs’ NYFCRA claims would otherwise be
dismissed because they are preempted under the 1681t(b)(1)(F) of the FCRA. See Galper v. JP Morgan Chase Bank,
N.A., 802 F.3d 437, 449 (2d Cir. 2015) (“To summarize: we hold that 15 U.S.C. § 1681t(b)(1)(F) preempts only
those claims that concern a defendant’s responsibilities as a furnisher of information under the FCRA.”)

10

 

 
the Defendants are a public entity or that they were aware of her disability, such that they could
have motivated their conduct. Plaintiff's ADA claim therefore must be dismissed.
e. Conspiracy Claims
i. 18US.C. § 241

18 U.S.C. § 241, Conspiracy against rights, is a criminal statute, which does not
provide a private right of action. See Uppal v. New York State Dep't of Health, No, 16-CV-3038
(VSB), 2019 WL 4735385, at *7 (S.D.N.Y. Sept. 27, 2019) (citing Bender v. Gen. Servs, Admin.,
No. 05 Civ. 6459(GEL), 2006 WL 988241, at *1 (S.D.N.Y. Apr. 14, 2006)); Greenland v.
Municipality of Westchester Cty., No. 18-CV-3157 (KMK), 2019 WL 4640061, at *5 (S.D.N.Y.
Sept. 24, 2019) (citing Storm-ggink v. Gottfried, 409 Fed. App'x 426, 427 (2d Cir. 2011))
(“[N]othing in the language or structure of § 241 suggests that Congress intended to create
a private right of action under that section[.]”). Plaintiffs claims arising under 18 U.S.C. 18
U.S.C. § 241 must therefore be dismissed.

ii. 42 U.S.C. 1985(3)

“To make out a violation of Section 1985(3), a plaintiff ‘must allege and prove four
elements: (1) a conspiracy; (2) for the purpose of depriving, either directly or indirectly, any
person or class of persons of the equal protection of the laws, or of equal privileges and
immunities under the laws; and (3) an act in furtherance of the conspiracy; (4) whereby a person
is either injured in his person or property or deprived of any right or privilege of a citizen of the
United States.’” Nguyen v. Bush, No. 15-CV-641, 2015 WL 1966296, at *5 (E.D.N.Y. May 1,
2015) (quoting Robinson v. Allstate Ins. Co., 508 F. App’x 7, 9 (2d Cir.2013)). With respect to

the second element, a plaintiff must show that the conspiracy was motivated by “some racial or

11

 

 
perhaps otherwise class-based, invidious discriminatory animus.” /d. (quotation marks and
citations omitted).

In this case, Plaintiff in a conclusory fashion alleges “[t]he Defendants conspired with
agents at Major World car dealership . . . to deprive [her] of equal protection of the laws and
equal privileges and immunities under the laws.” Compl. P 140. Plaintiff, however, fails to
plausibly allege facts showing the Defendants’ entered into an agreement or that Defendants’
conduct was motivated by discriminatory animus. Further, even if Plaintiff had plausibly alleged
such facts, her claim would otherwise fail because “Section 1985 creates no substantive rights.”
Gropper v. Fine Arts Hous., Inc., 12 F. Supp. 3d 664, 671 (S.D.N.Y. 2014). Because Plaintiff's
federal claims have all been dismissed, Plaintiffs §1985(3) cannot survive. Knight v. City of
New York, 303 F. Supp. 2d 485, 501-02 (S.D.N.Y. 2004), aff'd, 147 F. App’x 221 (2d Cir. 2005).

As such, Plaintiff's conspiracy claim § 1985(3) is dismissed.

II. Claims Against Defendant Sullivan
a. New York Judiciary Law Claim
Pursuant to New York Judiciary Law § 487, “[a]n attorney or counselor who . . . [i]s
guilty of any deceit or collusion, or consents to any deceit or collusion, with intent to deceive the
court or any party .. . [i]s guilty of a misdemeanor.” N.Y. Judiciary Law § 487; see also
lannazzo v. Day Pitney LLP, No. 04—cv—7413, 2007 WL 2020052, at *11 (S.D.N.Y. July 10,
2007) (“To make out a claim under New York Judiciary Law § 487, a plaintiff must show, at a
bare minimum, ‘that defendants: (1) are guilty of deceit or collusion, or consent to any deceit or
collusion; and (2) had an intent to deceive the court or any party.’”), Many “New York State
courts interpreting the statute, as well as federal courts construing the state court decisions, have

concluded that liability attaches under these Statutes only if the deceit is ‘extreme’ or

12

 
‘egregious.’” Ray v. Watnick, 182 F. Supp. 3d 23, 29 (S.D.N.Y. 2016), aff'd, 688 F. App’x 41 (2d
Cir. 2017). Additionally, “[t]he plaintiff must also plead and prove actual damages caused by
the deceit or collusion alleged.” Bryant v. Silverman, 284 F. Supp. 3d 458, 472 (S.D.N.Y. 2018)
(citing Feldman v. Jasne, 294 A.D.2d 307, 307, 742 N.Y.S.2d 540, 540 (1st Dep’t 2002)).

Here, Plaintiff alleges Defendant Sullivan misrepresented her identity in her letter dated
July 17, 2018, advising Plaintiff that TFCU had a permissible purpose and express permission
from Plaintiff to obtain her credit report. See Pl.’s Ex. 11. Although it is true that Defendant
Sullivan registered for the New York State Bar under the name “Christine Labasso,” she
informed Plaintiff that “Labasso” is the name listed on her attorney registration and provided her
registration number. Accordingly, even if the Court were to conclude Defendant Sullivan’s
failure to use the surname indicated on her attorney registration was deceitful, Plaintiff has not
plausibly alleged Defendant Sullivan intended to deceive Plaintiff nor that Defendant Sullivan’s
conduct was egregious. See Ray v. Watnick, 182 F. Supp. 3d 23, 29 (S.D.N.Y. 2016), aff'd, 688
F. App'x 41 (2d Cir. 2017); see also Stern v, Regency Towers, LLC, 886 F. Supp. 2d 317, 326
(S.D.N.Y. 2012) (citations omitted) (“In short, there is no evidence to support Stern’s claim that
Sperber engaged in misconduct, let alone misconduct ‘sufficiently egregious’ to be actionable
under Section 487.”).

~ CONCLUSION

For the forgoing reasons, the Defendants’ motions to dismiss are GRANTED,

SO ORDERED. [Ayrdre
Dated: March 13, 2020 / (Lae !)
New York, New York

ANDREW L. CARTER, JR.
United States District Judge

13

 

 

 
